Citation Nr: 1542640	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-14 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for prostate cancer, including as due to ingestion of contaminated water at Camp Lejeune.

2.  Entitlement to service connection for diabetes mellitus, type II, including as due to ingestion of contaminated water at Camp Lejeune.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active service from November 1969 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2014, this case was remanded for further development and is now ready for disposition.

In April 2014 and April 2015, the Veteran signed an expedited waiver of the 30 day waiting period and Agency of Original Jurisdiction (AOJ) consideration of additional evidence of new evidence.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's prostate cancer and diabetes mellitus, type II, were not manifest during service or for many years thereafter, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently diagnosed prostate cancer and diabetes mellitus, type II, to include exposure to contaminated water at Camp Lejeune.
 
2. The Veteran's hypertension was not manifest during service or for many years thereafter, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently diagnosed hypertension and his active service.

CONCLUSIONS OF LAW

1.  Prostate cancer and diabetes mellitus, type II, were not incurred in or aggravated by service, and may not be presumed related to exposure to contaminated water at Camp Lejeune.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  Hypertension was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as hypertension and malignant tumors, a presumption of service connection arises if the disease is manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has prostate cancer, diabetes mellitus, and hypertension that are related to his service.  He also contends that he has prostate cancer and diabetes mellitus due to ingestion of contaminated water at Camp Lejeune.

As an initial matter, the evidence also shows that the Veteran served at Camp Lejeune for 6 months from March 1970 to July 1970.  Thus, it is clear he may have been exposed to contaminated drinking water during this service.  See e.g Camp Lejeune: Past Water Contamination, VA Division of Public Health, found at http://www.publichealth.va.gov/exposures/camp-lejeune/ (indicating that service people stationed at Camp Lejeune from the 1950s to the 1980s were potentially exposed to drinking water contaminated with industrial solvents, benzene, and other chemicals).

In a November 2011 advisory opinion, VA determined that based on the lack of medical evidence showing a link between the exposure and the Veteran's prostate cancer, service connection should be denied.

The Veteran's service treatment records are void of findings, complaints, symptoms, or diagnoses related to prostate cancer or diabetes mellitus.  Nor are there findings, complaints, symptoms, or diagnosis of hypertension.

Post-service, VA treatment records indicate diagnoses and treatment for prostate cancer; diabetes mellitus, type II; and hypertension.

With regard to prostate cancer, on August 2011 VA prostate cancer Disability Benefits Questionnaire (DBQ) examination, the Veteran presented with a history of prostate cancer since 2008 which he related to his exposure to contaminated water at Camp Lejeune.  The examiner noted that he was in Camp Lejeune from March 1970 to July 1970 as a student, but the July 1976 separation examination noted no abnormal medical conditions including mention of illness related to the consumption of water.

A review of medical literature on TCE and a fast letter from the Board noted that Trichloroethylene (TCE) is reasonably anticipated to be a human carcinogen based on limited evidence from human study.  There was convincing epidemiological evidence of a causal association between TCE exposure and kidney cancer, compelling evidence for lymphoma, and limited evidence for liver cancer.  Review of additional medical literature noted the direct causes of prostate cancer and possible factors, including race, age, lifestyle, obesity, medications, and genetics.

However, based on the research studies, the examiner could not offer an opinion without resorting to mere speculation as to whether the prostate cancer was related to his exposure to contaminated water at Camp Lejeune.  The examiner explained that the Veteran was only in Camp Lejeune for a few months with no evidence of acute illness related to drinking water.

In an addendum issued in late August 2011, the examiner opined that the Veteran's prostate cancer was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale the Veteran was in Camp Lejeune from March 1970 to Jul 1970 and the STRs from 1969 to 1976, including the separation physical noted no medical conditions related to drinking water. There is no specific probability that the Veteran's prostate cancer resulted from the contaminated water at Camp Lejeune based on a review of medical literature, including the National Research Council, which show that the primary risk factors for prostate cancer are age and family history.  Prostate cancer is very uncommon in men younger than 45, but becomes more common with advancing age.  Men with high blood pressure are more likely to develop prostate cancer.  The examiner stated that the water supply at Camp Lejeune was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with potential for developing certain diseases, but prostate cancer is not listed as one of the 14 disease conditions identified as having limited but suggestive evidence of an association with TCE, PCE or solvent mixture exposure.

The Board finds the medical opinion above compelling, providing highly probative evidence against this claim. 

The National Research Council (NRC) report noted that some diseases have inadequate evidence to determine whether an association existed.  Per the Veteran he lived on base but his STRs did not show any reported illness during the time he was there. 

In an April 2014 VA medical opinion, a second examiner opined that the Veteran's prostate cancer is not caused by or a result of the Veteran's exposure to CLCW.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service illness based on the rationale that prostate cancer is defined as cancer that forms in the tissues of the prostate.  Prostate cancer is a very common cancer in males and has several known risk factors including age, ethnicity, genetic factors, cadmium exposure, and possibly dietary factors.

The examiner cited a NCR 2008 report which found "inadequate/insufficient evidence to determine whether an association exists" between exposures to Camp LeJeune contaminated water supply and prostate cancer.  The examiner further stated that a literature review of pertinent publications subsequent to the NCR 2008 report, including current statements, support the fact that benzene and vinyl chloride have not been shown to cause or aggravate prostate cancer.  Only PERC and TCE have a plausible connection to future development of prostate cancer, therefore the following discussion will only address PERC and TCE.  The examiner did an environmental exposure literature review which found only limited data regarding environmental exposures to PERC and TCE.  An occupational exposure literature review shows that only the higher levels of exposure to solvents including PERC and TCE are associated with an increased risk of development of prostate cancer noting that the Veteran was at the lower end of the occupational exposure range.

With regard to diabetes mellitus, on August 2011 VA diabetes mellitus examination, the Veteran presented with a history of diabetes mellitus since 2002 which the examiner opined was less likely than not  incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that a review of the claims file showed that he lived in Camp Lejeune in 1970 for 6 months, but the STRs did not show any report of acute illness related to drinking water.  Review of the research literature states that, "Data pertaining to measures of immunosuppression in humans are very limited regarding diseases which are potentially associated with exposure to known contaminants in the Camp Lejeune water supply between 1957 and 1987."  VA Fast letter 11-03 does not include DM as a presumptive condition.  He had multiple risk factors for diabetes such as morbid obesity, hyperlipidemia, and hypertension.  

In an April 2014 VA medical opinion, a second examiner opined that diabetes mellitus was less likely than not incurred in or caused by the claimed in-service injury, event, or illness based on the rationale that diabetes is a very common condition in the general population.  Risk factors include a family history, obesity, and cigarette smoking.  Epidemiologic studies have reported an increased risk of type 2 diabetes after exposure to some environmental toxins and contaminants, such as inorganic arsenic in drinking water, exposure to bisphenol A, and chronic exposure to organophosphate and chlorinated pesticides.  However, there is no definitive evidence that there is an increased risk of diabetes type 2 with exposure to solvents such as trichloroethylene, perchloroethylene, benzene, or vinyl chloride.  The Veteran's history documented several known risk factors (positive family history, morbid obesity, and past history of smoking) for diabetes and it is very unlikely that the diabetes was associated with a short term exposure to contaminated water while at Camp LeJeune.

With regard to hypertension, on August 2011 VA hypertension examination, the Veteran presented with a self-reported history of hypertension since 1979 which the examiner opined was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that a review of the claims file showed no diagnosis or treatment of hypertension.  The Veteran's blood pressure readings during his (in-service) physical examinations were all within normal range.  In addition, he had a risk factor for hypertension, morbid obesity, and cigarettes smoking history.  

In a May 2012 statement he contended that he had very bad hypertension which began during service in Okinawa.

Pursuant to the Board's October 2014 remand, a January 2015 VA medical opinion was obtained at which time a second examiner opined that the Veteran's diagnosed primary (essential) hypertension was not caused by or a result of the Veteran's exposure to CLCW (Camp Lejeune's Contaminated Water).  The examiner further opined that hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran had a diagnosis of primary (essential) hypertension.  Although the exact etiology primary hypertension remains unclear, a number of risk factors are strongly and independently associated with its development including age, obesity, family history, a high-sodium diet, physical inactivity, diabetes, and dyslipidemia.  Additional risk factors included a history of smoking, occasional alcohol consumption, and a genetic history (mother's history of hypertension).  The examiner cited to an April 2012 report which indicated an assessment of clinical likelihood of significant obstructive sleep apnea syndrome and noted that he gained 100 to 150 pounds after he quit smoking about a decade ago.  The examiner explained that hypertension and obstructive sleep apnea (OSA) frequently coexist.  It has been well-established that OSA is associated with the lack of the normal pattern of reduction of blood pressure during sleep, even in those with established cardiovascular disease or risk on antihypertensive therapy. 

In sum, the Veteran's hypertension is not related to or associated with or caused by his exposure to organic solvents while at Camp Lejeune.  The Veteran has numerous other significant risk factors for the development of hypertension.
 
The Board finds that the claims must be denied.

With regard to the Veteran's claimed hypertension, while the Veteran contends that he has had hypertension since 1979, the post-service VA treatment records document a history of hypertension since 2008.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Board finds that the Veteran did not experience any symptoms regarding his disability for many years after his recollection that he was diagnosed with this problem.  This long period without problems (while, importantly, other problems are indicated) weighs against the claim.  Continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  Finally, there is no competent medical evidence to that the Veteran has any hypertension that is related to his service.

With regard to prostate cancer and diabetes mellitus, type II, the Veteran's service treatment records are complaint void of any findings, complaints, or diagnoses of prostate cancer or diabetes mellitus, type II.  The earliest post-service medical evidence of prostate cancer is in 2008, which is about 32 years after service, and diabetes mellitus, type II is in 2002, which is about 26 years after service.  Finally, there is no competent medical evidence to show that the Veteran has prostate cancer or diabetes mellitus, type II, that is related to his service, including ingestion of contaminated water at Camp Lejeune.

The Board has taken the contention that the Veteran's claimed prostate cancer; diabetes mellitus, type II; and hypertension are related to his service, including ingestion of contaminated water at Camp Lejeune very seriously, with numerous examinations and testing.  In this regard, the Board finds that the VA medical examinations and opinions provide highly probative evidence against the claims.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing physical examinations, the examiner concluded that the Veteran's hypertension was not related to his service and that his prostate cancer and diabetes mellitus, type II, were not related to his service, including ingestion of contaminated water at Camp Lejeune.  The examiners provided conclusions with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claims of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It is important for the Veteran to understand that while we may never know the causes of the Veteran's disability, in light of the evidence of record we can now say it is less likely (a less than 50% chance) that any of the problems at issue were caused by the Veteran's service nearly 40 years ago.  The medical evidence on this point provides highly probative evidence against the Veteran's claim.  
 
The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of prostate cancer, diabetes mellitus, type II, and hypertension, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection on a direct basis and there is no doubt to be otherwise resolved.  As such, the claims are denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a letter in March 2011 which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations and opinions were obtained in August 2011, April 2014, including the January 2014 VA medical opinions pursuant to the Board's October 2014 Remand to fully address the Veteran's concerns. 

In sum, the Board finds that the examination reports and opinions show that the examiner considered the evidence of record and the reported history of the Veteran, conducted thorough examinations, noting all findings necessary for proper adjudication of the matters, and explained rationales for the opinions offered.  

Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.





ORDER

Service connection for prostate cancer is denied.

Service connection for diabetes mellitus, type II is denied.

Service connection for hypertension is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


